Exhibit 10.2

TSFG STOCK OPTION PLAN

 

1.

PURPOSE OF PLAN

 

This TSFG Stock Option Plan (the “Plan”) amends and restates the existing Third
Amended and Restated Stock Option Plan of The South Financial Group, Inc. (the
“Company”) in 1986, as it has been amended by subsequent amendments.

The Plan is intended to serve as an employment incentive to, and to encourage
stock ownership by, certain employees of the Company or any of its subsidiaries
(“Subsidiaries”), who are largely responsible for the management growth and
protection of the Company’s business and who are making substantial
contributions to the successful growth of the Company.

It is contemplated that the Company’s Board of Directors (the “Board”) and/or
Committee (as defined below) may utilize the availability of options granted
hereunder (“Options”) to fund other compensation plans of the Company, subject,
in all cases, to compliance with the terms hereof and applicable law.

 

2.

ADMINISTRATION AND DEFINITIONS

 

a.             The Plan shall be administered by the Compensation Committee of
the Board (the “Committee”), which shall be composed solely of all members
thereof who are “non-employee directors” as defined in Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended, or any applicable
successor rule or regulation (“Rule 16b-3”). All authority of the Board under
the Plan may be exercised by the Committee.

b.             The Board or Committee shall have complete authority to: (i)
interpret all terms and provisions of the Plan consistent with law, (ii) select
from the group of officers and key employees eligible to participate in the Plan
the officers and key employees to whom Options shall be granted, (iii) within
the limits established herein, determine the number of shares to be subject to
Options and the term of each Option granted to officers and key employees, (iv)
prescribe the form of instruments evidencing Options, (v) determine the time or
times at which Options shall be granted to officers or key employees, (vi)
determine the method of exercise of Options granted to officers or key employees
under the Plan, (vii) adopt, amend and rescind general and special rules and
regulations for the Plan’s administration, and (viii) make all other
determinations necessary or advisable for the administration of this Plan. The
Board or Committee may designate selected Board or Committee members or certain
employees of the Company to assist the Board or Committee in the administration
of the Plan and may grant authority to such persons to execute documents on
behalf of the Board or Committee, subject in each such case to the requirements
of Rule 16b-3. No member of the Board or Committee or employee of the Company
assisting the Board or Committee pursuant to the preceding paragraph shall be
liable for any action taken or determination made in good faith.

c.             For purposes of this Plan, “Change of Control” and “Disability”
shall be the same as such terms are defined from time to time in the Company’s
Long Term Incentive Plan.

d.             The Board or Committee may adopt a form of Option Award
Agreement, which may be amended from time to time, consistent with the terms of
the Plan.

 

3.

COMMON STOCK SUBJECT TO THE PLAN

 

The stock subject to the Plan shall be shares of the Company’s common stock, par
value $1.00 per share (“Common Stock”) authorized for issuance by the
shareholders of the Company but not issued at the time of the grant, or shares
of Common Stock which shall have been reacquired by the Company. Subject to
adjustment in accordance with the provisions of Section 5 hereof, the total
amount of the Common Stock of the Company which may be issued pursuant to grants
under the Plan shall not exceed in the aggregate 5,200,000 shares. Any shares
subject to an Option, which Option for any reason expires or is terminated
unexercised as to such shares, may again be subjected to an Option under the
Plan. The Board or Committee will maintain records showing the cumulative total
of all shares subject to Options outstanding under this Plan.

 

4.         GRANT OF OPTIONS

 

a.             Eligibility and Factors to be Considered in Granting Options. The
individuals who shall be eligible to participate in the Plan shall be such
employees as the Board or Committee shall determine from time to time. However,
participation shall be limited to those officers and key employees of the
Company or any of its Subsidiaries who will have, or possess the potential of
having, the greatest impact on the Company’s long-term performance. No member of
the Board who is not an employee of the Company shall be eligible to receive
Options under this Plan. Options may be granted under this Plan only for a
reason connected with an officer’s or key employee’s employment by the Company.
In making any determination as to the officers and key employees to whom Options
shall be granted hereunder and as to the number of shares to be subject thereto,



the Board or Committee shall take into account, in each case, the level and
responsibility of the person’s position, the level of the person’s performance,
the person’s level of compensation, the assessed potential of the person and
such additional factors as the Board or Committee shall deem relevant to the
accomplishment of the purposes of the Plan. The Board or Committee may also
utilize guidelines set forth in other compensation plans of the Company in
determining any matters related to the grant of Options hereunder, provided that
the use of such guidelines comports with applicable law.

b.            Allotment of Shares. Options granted hereunder may, at the
discretion of the Board or Committee, be: (i) Options which are intended to
qualify as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), (ii) Options which are not intended so to
qualify under Section 422 of the Code, or (iii) both of the foregoing, if
granted separately, and not in tandem. Each Option granted under this Plan must
be clearly identified as to its status as an incentive stock option or not.
Options granted hereunder may be allotted to participants in such amounts,
subject to the limitations specified in this Plan, as the Board or Committee, in
its sole discretion, may from time to time determine. In the case of Options
intended to be incentive stock options, the aggregate Fair Market Value
(determined at the time of the Options’ respective grants) (as defined below) of
the shares with respect to which incentive stock options are exercisable for the
first time by a participant hereunder during any calendar year (under all plans
taken into account pursuant to Section 422(d) of the Code) shall not exceed
$100,000. Options hereunder not intended to qualify as incentive stock options
under Section 422 of the Code may be granted to any Plan participant without
regard to the Section 422(d) limitations.

c.             Option Price. The exercise price of each share of stock covered
by an option granted hereunder shall be equal to or greater than the Fair Market
Value per share of the Company’s Common Stock on the date of grant. If the stock
is traded in the over-the-counter market, such Fair Market Value shall be deemed
to be closing price on such day as reported by NASDAQ. If the stock is traded on
an exchange, such Fair Market Value shall be deemed to be the closing price
reported by that exchange on such day.

d.             Time of Granting Options. The date of grant of an Option
hereunder shall be the date on which the Board or Committee makes the
determination of granting such Option or such later date as shall be specified
by the Board or Committee, provided, however that in the case of an option (1)
originally granted by a company to which the Company is a successor (by merger
or otherwise) of the obligations of such option and (2) which the Company has
elected to treat as being issuable under the Plan, the date of grant shall be
the date on which such option was originally granted by the predecessor company.
Notice of the determination shall be given to each officer or key employee to
whom an Option is so granted within a reasonable time after the date of such
grant.

e.           Duration and Exercise of Options. The Option term shall be ten (10)
years from the date the Option is granted, except that such term shall be
reduced with respect to any Option as outlined below in the event of death or
termination of employment or voluntary retirement of the optionee; provided that
in the case of a Change in Control, the expiration date and the dates on which
any part of the Option shall be exercisable for all of the shares covered
thereby may be accelerated, such the Option shall expire not less than one month
after consummation of such merger, consolidation, dissolution or liquidation,
but the effectiveness of such acceleration, and any exercise of the Option
pursuant thereto in excess of the number of shares for which it would have been
exercisable in the absence of such acceleration, shall be conditioned upon the
consummation of such merger, consolidation, dissolution or liquidation.

f.           The exercise of any Option and the delivery of the optioned shares
shall be contingent upon receipt by the Company of the full exercise price and
any amount required to be withheld by the Company under applicable tax laws in
connection with the exercise of the Option. The exercise price may be paid (i)
in cash or by check, or (ii) through delivery of shares of Common Stock and/or
fully vested, in-the-money options with an aggregate Fair Market Value on the
date of exercise equal to the exercise price of the shares being purchased, or
(iii) through any combination of the foregoing methods. At any time when the
Company is required to withhold any amount under applicable tax laws in
connection with the exercise of an Option, the Company may, in its sole
discretion, accept payment of the withholding amount in shares of Common Stock
and/or fully vested, in-the-money options having a Fair Market Value on the date
of exercise of the Option equal to the amount required to be withheld. No Option
may be exercised after termination of employment of the optionee except as
hereinafter provided or as otherwise approved by the Board or the Compensation
Committee.

g.             Unless the Board or Committee expressly states otherwise in the
award agreement (as it may be amended by mutual consent), Options shall be
exercisable on a cumulative basis for 20% of the shares covered thereby on each
of the first five anniversaries of the grant thereof. Unless the Board or
Committee expressly states otherwise in the award agreement, Options granted
under the Plan may be exercised, if otherwise timely, (a) within three months
after voluntary retirement (other than voluntary retirement by reason of
disability) of the optionee at or after the age of 60 years, if such voluntary
retirement occurs on or after one year following the grant of any Option, and
(b) within three months after voluntary retirement occurring at any age by
reason of disability. Notwithstanding the foregoing, in the event that an
optionee is terminated for cause, all existing options held by such optionee
shall terminate immediately.

h.            Unless the Board or Committee expressly states otherwise in the
award agreement (as it may be amended by mutual consent), if an optionee shall
die while employed by the Company or within three months after voluntary
retirement from



employment with the Company, such Option may be exercised (to the extent that
the optionee would have been entitled to do so at the date of his death) by the
legatees, personal representative or distributees of the optionee during the
balance of the term thereof, or within one year of the date of the optionee’s
death, whichever is shorter. Notwithstanding anything to the contrary herein,
for a period of six months commencing on the date of grant of an Option
hereunder to a participant, such participant may not sell any shares of Common
Stock acquired upon exercise of such Option.

 

5.

RECAPITALIZATION

 

The aggregate number of shares of Common Stock which may be granted from time to
time hereunder and the aggregate number of shares of Common Stock which may be
granted to any one person shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Company, if any; provided,
however, that any fractional shares resulting from any such adjustment shall be
eliminated. In the event of a change in the Company’s Common Stock which is
limited to a change in the par value thereof, or from par value to no par value,
without increase in the number of issued shares, the shares resulting from any
such change shall be deemed to be Common Stock within the meaning of the Plan.

 

6.

ASSIGNABILITY

 

No Option granted hereunder shall be assignable except as specifically provided
herein. Notwithstanding anything to the contrary herein, no Option granted
hereunder shall be transferable by him or her except: (i) by will, (ii) by the
laws of descent and distribution, or (iii) pursuant to a qualified domestic
relations order as defined by the Code or in Title I of the Employee Retirement
Income Security Act, or the rules thereunder. In the case of an Option intended
to be an incentive stock option, such Option shall not be transferable by a
participant other than by will or the laws of descent and distribution and
during the optionee’s lifetime shall be exercisable only by him or her. No
Option, right, or privilege hereunder shall be subject to execution, attachment,
or similar process. Upon any attempt so to transfer, assign, pledge, hypothecate
or otherwise dispose of the Option, or of any right or privilege conferred
thereby contrary to the provisions hereof, or upon the levy of any attachment or
similar process upon such Option, right or privilege, the Option and such rights
and privileges shall immediately become null and void.

 

7.

LISTING AND REGISTRATION OF SHARES

 

Each Option shall be subject to the requirement that if at any time the Board or
Committee shall determine, in its discretion, that the listing, registration, or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the issue or purchase of shares thereunder,
such Option may not be exercised in whole or in part unless and until such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board or
Committee.

 

8.

EXPIRATION AND TERMINATION OF THE PLAN

 

Options may be granted under the Plan at any time or from time to time as long
as the total number of shares optioned or purchased under this Plan does not
exceed the number of shares of Common Stock specified in Section 3 hereof. The
Plan may be abandoned or terminated at any time by the Board or Committee except
with respect to any Options then outstanding under the Plan. No Option shall be
granted pursuant to the Plan after ten years from the effective date of the
Plan.

 

9.

AMENDMENT OF PLAN

 

The Board or Committee may at any time and from time to time modify and amend
the Plan (including such form of option agreement) in any respect; provided,
however, that no such amendment shall: (a) increase (except in accordance with
Section 5) the maximum number of shares for which Options may be granted under
the Plan either in the aggregate or to any individual employee, or (b) reduce
(except in accordance with Section 5) the minimum Option prices which may be
established under the Plan, or (c) extend the term or terms during which Options
may be granted or exercised. The termination of any modification or amendment of
the Plan shall not, without the consent of an employee, affect his rights under
an Option theretofore granted to him.

 

10.

EFFECTIVE DATE OF THE PLAN



 

The effective date of this Plan shall be upon its approval at the Company’s 2008
Annual Meeting of Shareholders.

 

 

 